           Case 3:21-cv-04539-SK Document 18 Filed 08/13/21 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
13 DAVID SUSKI, Individually and On Behalf of
     All Others Similarly Situated,
14
                           Plaintiff,               Case No. 3:21-cv-04539-SK
15
16          vs.                                     JOINT STIPULATION AND ORDER
                                                    REGARDING AMENDED COMPLAINT AND
17 COINBASE GLOBAL, INC. and                        RESPONSE SCHEDULE
     MARDEN-KANE, INC.,
18
19                         Defendants.
20
21
22
23
24
25
26
27
28
          Case 3:21-cv-04539-SK Document 18 Filed 08/13/21 Page 2 of 4




 1           WHEREAS, Plaintiff David Suski filed the initial complaint in this action (Dkt. 1) on June 11,

 2   2021;

 3           WHEREAS, on July 1, 2021, the undersigned counsel for Defendant Coinbase Global, Inc.

 4   (“Coinbase”) contacted the undersigned counsel for Plaintiff, prior to service being effected upon

 5   Coinbase;

 6           WHEREAS, Coinbase’s counsel has agreed to accept and has accepted service on behalf of

 7   Coinbase;

 8           WHEREAS, Plaintiff’s counsel has communicated to Coinbase’s counsel Plaintiff’s intent to

 9   file an amended complaint;

10           WHEREAS, Plaintiff’s counsel and Coinbase’s counsel have met and conferred regarding

11   Plaintiff’s intent to file an amended complaint, and have agreed upon an appropriate pleading and

12   response schedule in connection with Plaintiff’s anticipated amended complaint;

13           NOW, THEREFORE, it is hereby stipulated and agreed by Plaintiff David Suski and Defendant

14   Coinbase, subject to the Court’s approval, as follows:

15           •   Plaintiff shall file his First Amended Complaint (“FAC”) on or before August 31, 2021;

16           •   Coinbase shall file its answer or responsive motion concerning the FAC on or before

17               October 5, 2021;

18           •   Plaintiff’s opposition to any responsive motion concerning the FAC shall be filed on or

19               before November 2, 2021; and

20           •   Coinbase’s reply in support of any responsive motion shall be filed on or before November

21               23, 2021.

22   IT IS SO STIPULATED.

23
24
25
26
27
28
                                                       1
     STIPULATION AND ORDER
           Case 3:21-cv-04539-SK Document 18 Filed 08/13/21 Page 3 of 4




 1   Dated: August 12, 2021                                Respectfully submitted,

 2                                                         FINKELSTEIN & KRINSK LLP

 3                                                         By:    s/ David J. Harris, Jr.
                                                                  David J. Harris, Jr., Esq.
 4
 5                                                         djh@classactionlaw.com
                                                           501 West Broadway, Suite 1260
 6                                                         San Diego, California 92101
                                                           Telephone: (619) 238-1333
 7                                                         Facsimile: (619) 238-5425
 8
                                                           Counsel for Plaintiff and the Putative Class
 9
     Dated: August 12, 2021                                COOLEY LLP
10
                                                           By:    s/ Michael G. Rhodes.
11                                                                Michael G. Rhodes, Esq.
12
                                                           rhodesmg@cooley.com
13                                                         3 Embarcadero Center, 20th Floor
                                                           San Francisco, CA 94111
14                                                         Telephone: (415) 693-2000
                                                           Facsimile: (415) 693-2222
15
16                                                         Counsel for Defendant Coinbase Global, Inc.

17                                                 ORDER
18          Pursuant to the Parties’ above stipulation, the following schedule will apply:
19          •   Plaintiff shall file his First Amended Complaint (“FAC”) on or before August 31, 2021;
20          •   Coinbase shall file its answer or responsive motion concerning the FAC on or before
21              October 5, 2021;
22          •   Plaintiff’s opposition to any responsive motion concerning the FAC shall be filed on or
23              before November 2, 2021; and
24   ///
25   ///
26   ///
27   ///
28
                                                       2
     STIPULATION AND ORDER
         Case 3:21-cv-04539-SK Document 18 Filed 08/13/21 Page 4 of 4




 1         •   Coinbase’s reply in support of any responsive motion shall be filed on or before November

 2             23, 2021.

 3
 4         IT IS SO ORDERED.

 5
 6   DATED: August 13, 2021                              ___________________________________
                                                         Hon. Sallie Kim
 7                                                       U.S. Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
     STIPULATION AND ORDER
